EXHIBIT 10.1
 
MONTGOMERY EQUITY PARTNERS, LTD.
101 Hudson Street
Suite 3700
Jersey City, New Jersey 07092




April 22, 2008




Medical Diagnostic Innovations Ltd.
3rd Floor, 14 South Molton Street,
London W1K 5QP, United Kingdom
ATTN:  Mr. Graham Cooper


In Veritas Medical Diagnostics, Inc.
The Green House
Beechwood Business Park North
Inverness – Scotland L2 IV2 3BL
ATTN:


Re:           Proposed  Assignment of Debenture No. MEP-1, dated September 7,
2005 in the original principal amount of $300,000 (the “Debenture”) issued by In
Veritas Medical Diagnostics, Inc. (“In Veritas,” or the “Company”) to Montgomery
Equity Partners, Ltd. (“Montgomery”)


Dear Mr. Cooper:


We understand that Medical Diagnostic Innovations Ltd. (“MDI”) is interested in
purchasing the Debenture from Montgomery and understand further that you intend
to enter into a subscription agreement (the “Subscription Agreement”), pursuant
to which you will purchase common shares of In Veritas for $0.05 per share.




We will agree to assign the Debenture, and all related Transaction Documents (as
that term is defined in the Debenture, and other than any warrants) , and
release any shares of the Company held in escrow by Montgomery pursuant to the
Escrow Agreement between the Company and Montgomery dated September 7, 2005), on
a non-recourse basis, on the following terms and conditions:


1.  
Within five (5) days of the date hereof, MDI shall pay Montgomery Fifty Thousand
Dollars ($50,000) by wire transfer in immediately available funds.  This amount
shall be retained by Montgomery (to be applied to interest, fees, or principal
due under the Debenture, at its sole discretion) whether or not each of the
transactions contemplated by this agreement are finalized.



2.  
Within sixty (60) days of the date hereof, MDI shall pay Montgomery Two Hundred
Thousand Dollars ($200,000) by wire transfer in immediately available
funds.  (The date on which such payment is received by Montgomery shall be
deemed the “Final Payment Date”)



 
1

--------------------------------------------------------------------------------

 
 
If each of the above conditions is satisfied:


3.  
Within three (3) days of the Final Payment Date, Montgomery will assign a
principal balance of $250,000 of the Debenture and applicable Transaction
Documents to MDI on a non-recourse basis, by executing an agreement
substantially in the form attached hereto as Exhibit A.



4.  
Within three (3) days of the Final Payment Date, Montgomery will effectuate a
conversion of the entire remaining balance owed on the Debenture into shares of
In Veritas at a price per share equal to the lower of:  (a) Five Cents; and (b)
the net purchase price per share provided for in the Subscription
Agreement.  The conversion shall be effectuated pursuant to the terms of the
Debenture, other than the amendment of the conversion price set forth in this
Letter Agreement.  The Company agrees that it will fully honor a conversion
notice with the conversion price set forth herein, and deliver all shares set
forth in the notice to Montgomery, in accordance with the terms of the
Debenture.  Failure of the Company to honor the conversion notice in accordance
with the terms of this Letter Agreement shall fully vitiate Montgomery’s
obligations hereunder.



5.  
Simultaneously with the final execution of the assignment agreement set forth in
paragraph 3, the Company shall issue a warrant to Montgomery to purchase Five
Million (5,000,000) shares of common stock of the Company at an exercise price
of $0.05 per share, in the form attached hereto as Exhibit B.  Failure of the
Company to issue such a warrant shall fully vitiate Montgomery’s obligations
hereunder.



6.  
No party may assign any of its rights hereunder without the prior consent of the
other party hereto; provided that MDI may, without the consent of any other
party, assign all or any portion of its rights hereunder to any of its
Affiliates. Subject to the preceding sentence, this Agreement will apply to, be
binding in all respects upon, and inure to the benefit of the successors and
permitted assigns of the parties.  Nothing expressed or referred to in this
Agreement will be construed to give any Person other than the parties to this
Agreement any legal or equitable right, remedy, or claim under or with respect
to this Agreement or any provision of this Agreement.  This Agreement and all of
its provisions and conditions are for the sole and exclusive benefit of the
parties to this Agreement and their successors and assigns.





If these terms are acceptable to you, please indicate your acceptance by signing
in the space provided below.


[END OF PAGE; SIGNATURE PAGE TO FOLLOW]

 
2

--------------------------------------------------------------------------------

 
 
 

  MEDICAL DIAGNOSTICS, INC.            
By:
/s/ Graham Cooper      
Name: Graham Cooper
     
Title: Director
         

 

  IN VERITAS MEDICAL DIAGNOSTICS, INC.            
By:
/s/ Martin Thorp            
Name: Martin Thorp
     
Title: Chief Financial Officer
         

 

 
MONTGOMERY EQUITY PARTNERS, LTD.
By Yorkville Advisors LLC
Its Investment Manager
           
By:
/s/ David Gonzalez              
Name: David Gonzalez
     
Title Member
         


3